Lummus, J.
The only question relates to a count for libel upon which the plaintiff obtained a verdict for $2,000. The defendant published in its magazine a sensational story of an alleged love affair between the plaintiff and a man. So far as the story contained any truth, apparently it bore some resemblance to the testimony of the plaintiff in Karjavainen v. Buswell, 289 Mass. 419. The defendant in its publication represented that the story was written by the plaintiff herself. It does not now deny that that representation was false. The story indicated an indiscreet but not necessarily illicit intimacy between the plaintiff and the man. The defendant introduced a part of the testimony given by the plaintiff in the case cited, in which, the defendant contended, the plaintiff admitted an intimacy as great and as injurious to her reputation as that indicated in the story. The defendant excepted to the refusal of the judge to direct a verdict for the defendant and argues that the evidence just mentioned proved the truth of the charge as matter of law.
We pass without much discussion the fact that the evidence relied on was at most an admission of improper conduct, denied by the plaintiff in her testimony at the trial of the present case. The jury could accept that testimony and reject the admission. Minasian v. Aetna Life Ins. Co. 295 Mass. 1, 2. R. J. Reynolds Tobacco Co. v. Boston & Maine Railroad, 298 Mass. 152, 154. Whiteacre v. Boston Elevated Railway, 241 Mass. 163. O’Brien v. Freeman, 299 Mass. 20, 21.
Another point is conclusive. Apart from any suggestion of undue intimacy, the story could be found libellous as imputing to the plaintiff & willingness to publish to the world a sensational story of her love affair. Louka v. Park Entertainments, Inc. 294 Mass. 268. Lyman v. New England Newspaper Publishing Co. 286 Mass. 258. Ingalls v. Hast*575ings & Sons Publishing Co. 304 Mass. 31, 34. Truth, to constitute a defence, must extend to all aspects of the libel. Lynch v. Lyons, 303 Mass. 116, 121. There was not even evidence that the plaintiff wrote the story or consented to the publication of it. Therefore it could not be ruled that the truth of the charge had been established.

Exceptions overruled.